DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II – Species I in the reply filed on 12/13/2021 is acknowledged. Claims 17-19, 23-25, 33, 34, and 40 are all withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "198" and "197" have both been used to designate a rolling mechanism. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "431" and "432" have both been used to designate a rim portion. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 237 and 332.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211 and 323.  
The drawings are objected to because:
Fig. 9B includes 2 instances of reference number 310;
Fig. 9C appears to have reference numbers 319, 340, and 339 all pointing to the same area;
 Fig. 10A includes 2 instances of reference number 411
Fig. 10C includes reference number 415, but there is no lead line to show where it is supposed to be pointing to;
Fig. 10C also appears to have reference number 437 pointing to the wrong area.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0062] references “rim 19”, but the Examiner believes the Applicant meant to state “rim 219”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29, 31, 32, 35, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Smith (US 2071662).
Regarding Claim 26

	Smith teaches a paper cup (below – Fig. 1-3) comprising: a sidewall (11); a floor portion (not shown); a cavity having a cavity axis defined by the sidewall and the floor portion; a rim component (15) comprising a rim portion (shown below) and a flange portion (shown below), the flange portion being coupled to a top portion of the sidewall and the rim portion protruding radially outward from an outer surface of the sidewall; and wherein the sidewall, the floor portion, and the rim component are all formed from one or more paper-based materials (Col. 3, Ln. 10-14, 21-34, 43-44).  
[AltContent: arrow][AltContent: textbox (Flange portion)][AltContent: textbox (Rim portion)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    657
    680
    media_image1.png
    Greyscale


Regarding Claim 27

	Smith teaches the rim component (15) is a separate component from the sidewall, and wherein the rim component is formed from molded paper pulp fibers so that the portion of the rim component is solid and non-hollow, as can be seen in the figures above.  

Regarding Claim 28

	Smith teaches the flange portion (above) of the rim component (15) is positioned adjacent to an outer surface of the sidewall so that the flange portion of the rim component surrounds a portion of the outer surface of the sidewall, as can be seen in the figures above.  

Regarding Claim 29



Regarding Claim 31

	Smith teaches the flange portion (above) of the rim component (15) comprises an inner surface (16) that faces the outer surface of the sidewall and an exposed outer surface, and wherein a thickness measured between the inner and outer surfaces of the flange portion of the rim component continuously increases moving from the rim portion to the bottom edge of the flange portion, as can be seen in the figures above.

Regarding Claim 32

	Smith teaches the sidewall (11) is conical so that an outer surface of the sidewall is angled away from the cavity axis, wherein the inner surface (16) of the flange portion (above) of the rim component (15) is angled to lay flush against the outer surface of the sidewall without any gaps, and wherein the outer surface of the flange portion of the rim component is oriented parallel to the cavity axis, as can be seen in the figures above.

Regarding Claim 35

	Smith teaches the rim portion (above) of the rim component (15) is solid and non-hollow, as can be seen in the figures above.

Regarding Claim 38

	Smith teaches the sidewall and the floor portion are free of any polyethylene.

Claim(s) 26-29, 31, 32, 35, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Smith (US 2071662) (hereinafter Smith2).
Regarding Claim 26

	Smith2 teaches a paper cup (below – Fig. 1-3) comprising: a sidewall (11); a floor portion (not shown); a cavity having a cavity axis defined by the sidewall and the floor portion; a rim component (15/12) comprising a rim portion (shown below) and a flange portion (shown below), the flange portion being coupled to a top portion of the sidewall and the rim portion protruding radially outward from an outer surface of the sidewall; and wherein the sidewall, the floor portion, and the rim component are all formed from one or more paper-based materials (Col. 3, Ln. 10-14, 21-34, 43-44).  
[AltContent: textbox (Flange portion)][AltContent: arrow][AltContent: textbox (Rim portion)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    657
    680
    media_image1.png
    Greyscale


Regarding Claim 27

	Smith2 teaches the rim component (15/12) is a separate component from the sidewall, and wherein the rim component is formed from molded paper pulp fibers so that the portion of the rim component is solid and non-hollow, as can be seen in the figures above.  

Regarding Claim 28

	Smith2 teaches the flange portion (above) of the rim component (115/125) is positioned adjacent to an outer surface of the sidewall so that the flange portion of the rim component surrounds a portion of the outer surface of the sidewall, as can be seen in the figures above.  

Regarding Claim 29

	Smith2 teaches a bottom edge (40) of the flange portion (above) of the rim component (15/12) forms a ledge that protrudes from the outer surface of the sidewall, as can be seen in the figures above.

Regarding Claim 31

	Smith2 teaches the flange portion (above) of the rim component (15/12) comprises an inner surface (16) that faces the outer surface of the sidewall and an exposed outer surface, and wherein a thickness measured between the inner and outer surfaces of the flange portion of the rim component continuously increases moving from the rim portion to the bottom edge of the flange portion, as can be seen in the figures above.

Regarding Claim 32

2 teaches the sidewall (11) is conical so that an outer surface of the sidewall is angled away from the cavity axis, wherein the inner surface (16) of the flange portion (above) of the rim component (15/12) is angled to lay flush against the outer surface of the sidewall without any gaps, and wherein the outer surface of the flange portion of the rim component is oriented parallel to the cavity axis, as can be seen in the figures above.

Regarding Claim 35

	Smith2 teaches the rim portion (above) of the rim component (15/12) is solid and non-hollow, as can be seen in the figures above.

Regarding Claim 38

	Smith2 teaches the sidewall and the floor portion are free of any polyethylene.

Regarding Claim 39

	Smith2 teaches at least a portion of the rim portion (above) of the rim component (15/12) protrudes beyond a top edge of the sidewall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Smith as applied to claims 29 and 26 above.
Regarding Claim 30

Smith teaches all the limitations of claim 29 as shown above. Smith does not specifically teach, upon stacking two or more of the paper cups to form a stack, the bottom edge of the flange portion of the rim component of each cup in the stack rests atop of a top end of the rim portion of the rim component of an immediate lower cup in the stack to maintain a spacing distance between adjacent cups in the stack. However, based on the configuration of the rim component (15) of the cup taught by Smith and the fact that the cups have conical walls (which promote stacking), it would appear obvious to one of ordinary skill in the art that based on the shape of the cup sidewalls and the rim component, that upon stacking two or more of the paper cups to form a stack, the bottom edge of the flange portion of the rim component of each cup in the stack is more than capable of resting atop of a top end of the rim portion of the rim component of an immediate lower cup in the stack to maintain a spacing distance between adjacent cups in the stack. 

Regarding Claim 37

Smith teaches all the limitations of claim 26 as shown above. Smith further appears to teach, but does not specifically disclose the rim component overlaps the sidewall along between 10% and 20% of the length of the sidewall. 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall.  Applicant has not disclosed that having the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall .

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Smith (hereinafter Smith2) as applied to claim 26 above.
Regarding Claim 37

Smith2 teaches all the limitations of claim 26 as shown above. Smith2 further appears to teach, but does not specifically disclose the rim component overlaps the sidewall along between 10% and 20% of the length of the sidewall. 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall.  Applicant has not disclosed that having the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall provides an advantage, is used for a particular purpose or solves a stated problem. Further, it would have been obvious to have the rim component overlap the sidewall along between 10% and 20% of the length of the sidewall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A). As such, the claim of the rim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733